McGeehan, J.
Prior to October 14', 1929, the plaintiffs were members of Local No. 20 of the International Union of Operating Engineers. On that date they were suspended by the general president of the organization. The local body, No. 20, is no longer in existence. In May, 1930, it and two other locals were amalgamated. A new local, No. 30, was then formed.
By this action the plaintiffs seek injunctive relief. Apparently *297their ultimate object is reinstatement in the union, through Local No. 30, and an award for damages.
The defendants, named individually and as officers, are the general president of the international union, the officials of Local No. 20 and the officials of Local No. 30. From the proofs hereon it would appear that Local No. 20 is not a necessary party. If this be so, the action should be discontinued as to it.
The action was commenced on August 17, 1931. This motion for an injunction pendente lite was argued on September .4, 1931. The papers and the briefs were submitted for consideration on September tenth. Counsel for the plaintiffs states in his affidavit that the action will be noticed for trial for the October, 1931, term.
The issue to be tried is whether the suspension of the plaintiffs was in accordance with the constitution and the by-laws of the international union.
A similar action was heretofore commenced by two of the plaintiffs and others against the international union and Locals 125, 184 and 403. The Appellate Division of this Department issued a temporary injunction therein (Rodier v. Huddell, 232 App. Div. 531). During the August term I had occasion to pass upon a phase of that litigation and indicated that the action could be preferred for trial at the next term of this court (N. Y. L. J. Aug. 31, 1931, p. 2413).
A salutary rule was promulgated by the Appellate Division of this Department on July 3, 1931, effective September 1, 1931, to provide for a prompt determination of an action wherein an injunction pendente lite is applied for.* The procedure specified in that rule may be followed here. This action and the Rodier action, involving as they do for practical purposes substantially the same issues, should, in the interest of justice, be tried at the same time, and as soon as possible.
The plaintiffs have waited almost two years to start their action. It appears that one of them is now employed in a union job; another has been employed until recently; and the third, who has no family or dependents, has been in Ireland on a vacation. In less than a month hence they may have a trial when all the parties will be before the court and their proofs presented by evidence that is not before the court on this application.
The motion is denied on condition that the defendants stipulate to place the action on the Special Term calendar for October 5, 1931. If this condition be not complied with, the motion is granted. Settle order.

 Special Term Rules of Supreme Court, First Judicial District, New York County, rule 2.